                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SC INNOVATIONS, INC.,                            Case No. 18-cv-07440-JCS
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING AS MOOT
                                                 v.                                       MOTION TO DISMISS ORIGINAL
                                   9
                                                                                          COMPLAINT
                                  10     UBER TECHNOLOGIES, INC., et al.,
                                                                                          Re: Dkt. No. 57
                                                       Defendants.
                                  11

                                  12          Defendants’ moved to dismiss Plaintiff’s original complaint on July 10, 2019. Dkt. 57.
Northern District of California
 United States District Court




                                  13   Plaintiff subsequently filed an amended complaint. Dkt. 60. The amended complaint supersedes

                                  14   the original complaint, and the motion to dismiss the original complaint is therefore DENIED as

                                  15   moot. This order does not affect the schedule previously set for Defendants’ anticipated motion to

                                  16   dismiss the amended complaint.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 25, 2019

                                  19                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  20                                                  Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
